                   A IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 5:19-CV-143-KDB-DCK

 A PLACE FOR MOM, INC.,                               )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )      ORDER
                                                      )
 AFFINITY LIVING GROUP, LLC,                          )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by Matthew W. Krueger-Andes, concerning Gavin W.

Skok on November 20, 2019. Gavin W. Skok seeks to appear as counsel pro hac vice for Plaintiff,

A Place For Mom, Inc. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. Gavin W. Skok is

hereby admitted pro hac vice to represent Plaintiff, A Place For Mom, Inc.

         SO ORDERED.


                                        Signed: November 21, 2019
